Citation Nr: 0826969	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-39 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for residuals of a head laceration.  

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for headaches as residuals of a head laceration.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for numbness in arms and legs as residuals of a 
head laceration.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to April 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran indicated on his December 2006 VA Form 9 that he 
wished to testify at a BVA hearing.  In February 2007 
correspondence, he withdrew this hearing request and instead 
requested a hearing at the RO before a Decision Review 
Officer.  The veteran testified before a Decision Review 
Officer at the RO in November 2007.  A summary of this 
proceeding is of record.   

The issues of entitlement to service connection for residuals 
of a head laceration, headaches as residuals of a head 
laceration, numbness in arms and legs as residuals of a head 
laceration, and PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for residuals of a head 
injury (specifically, scalp laceration, headaches, and 
numbness in arms) in an April 1980 rating decision.  
Subsequently, in August 1981 and January 1987 decisions the 
RO denied reopening the claim due to a failure to submit new 
and material evidence.  The veteran perfected an appeal of 
the January 1987 decision and in July 1988 the Board remanded 
the claim for more development.  Finally, in October 1989, 
the Board denied service connection for residuals of a head 
injury, including a scalp laceration, headaches, and numbness 
in the arms and legs.  

2.  The October 1989 Board decision is the last final 
decision prior to the veteran's request to reopen his claim 
in December 2004. 

3.  Evidence received since the October 1989 Board decision 
regarding the veteran's claim for service connection for 
residuals of a head injury is not cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1989 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002).

2.  New and material evidence has been submitted since the 
October 1989 Board decision and the claim of entitlement to 
service connection for residuals of a head injury is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he 
currently suffers from residuals of a head injury, including 
a scalp laceration, headaches, and numbness in the arms and 
legs.  He also contends that he currently suffers from PTSD.  
The veteran claims that these disorders are related to his 
service with the United States Navy from June 1971 to April 
1972.  Specifically, he contends that he cut his head while 
working on a conveyor belt while aboard the U.S.S. San Jose 
in December 1971.    

New and Material Evidence to Reopen Claim

The veteran submitted his original claim for service 
connection for residuals of a head injury in February 1980.  
At that time, he submitted a copy of his April 1972 
separation examination which noted "LS 12 in. on the back of 
my head."  The RO denied this initial claim in an April 1980 
rating decision, noting that service medical records were 
negative for a head injury in service.  

In conjunction with a subsequent claim, the veteran submitted 
photocopies of pictures, allegedly of the veteran, on a boat 
during service showing what appears to be a long laceration 
on the back of the veteran's head.  In a July 1988 decision 
the Board remanded the veteran's claim for the following:  1) 
an original copy of the veteran's April 1972 separation 
examination report, 2) originals of the photographs submitted 
by the veteran in conjunction with his claim, and 3) a VA 
examination to determine whether the veteran, in fact, has a 
12 inch laceration on the back of his head.  Pursuant to the 
remand, the RO obtained an original copy of the veteran's 
April 1972 separation examination report, requested originals 
of the photographs submitted by the veteran, and scheduled 
the veteran for a VA examination, but the veteran failed to 
produce the originals of the photographs and failed to report 
to the scheduled VA examination.  In the October 1989 Board 
decision the Board noted that the veteran failed to report to 
the scheduled VA examination and denied the claim based on no 
evidence of a current disability.  

In December 2004 the veteran filed the current claim for 
residuals of a head injury in service.  The RO denied this 
claim in August 2005 stating that the veteran had failed to 
submit "new and material evidence" of residuals of a head 
injury in service.  


If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. §  
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that even though the RO's January 2007 rating 
decision found that there was no new and material evidence to 
reopen the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim.  

Upon review of the record, the Board finds that evidence 
received since the October 1989 Board decision is new and 
material.  Specifically, the veteran submitted original 
copies of the above described photographs showing a 
laceration on the back of a man's head, allegedly the 
veteran's head.  These original copies were requested by the 
Board in its July 1988 remand as evidence of a current 
disability and are of much better quality than the 
photocopied pictures submitted by the veteran prior to the 
October 1989 Board decision.  Assuming the credibility of 
this evidence, see Justus, supra, the additional evidence is 
sufficiently significant that it raises a reasonable 
possibility of a valid claim.  38 C.F.R. § 3.156(a).  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for residuals of a 
head laceration, the claim is reopened.  To this extent, the 
appeal is granted.

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for headaches as 
residuals of a head laceration, the claim is reopened.  To 
this extent, the appeal is granted.

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for numbness in 
arms and legs as residuals of a head laceration, the claim is 
reopened.  To this extent, the appeal is granted.


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for various 
residuals of a head laceration.  After ensuring compliance 
with VA's duty to assist in the development of the claim, it 
must be readjudicated on a de novo basis.  In that regard, 
the duty to assist includes obtaining medical examinations or 
opinions if necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

As above, the veteran's April 1972 separation examination 
shows "LS 12 in. on the back of my head."  Also, original 
copies of photographs submitted by the veteran show a 12 inch 
laceration on the back of a man's head, allegedly, the 
veteran's.  On remand, the veteran should be afforded a VA 
examination to determine whether he does in fact have a scar 
on his head and if so, any residuals consistent with a head 
laceration in service should be identified.

As to the PTSD claim, the veteran has been treated for 
various psychiatric disorders since at least January 1980.  A 
private treatment report dated in November 1999 shows a 
possible diagnosis of PTSD.  The RO noted that the veteran 
had not responded to a PTSD questionnaire.  The Board notes, 
however, that he did submit a statement and response in 
January 2005 in which he referred to his alleged December 
1971 in-service head injury.  

The issue of whether the veteran suffered a head laceration 
in service is at the center of the recently reopened claim as 
he is claiming service connection for various residuals 
related to the claimed injury.  If on examination conducted 
pursuant to this remand, it is determined that the veteran 
does in fact have a laceration scar on his head consistent 
with the injury he claims in service, that would provide a 
verified stressor for the claimed PTSD.  Then, he should be 
afforded a VA examination to determine whether he has PTSD as 
a result of that stressor.  The question of the sufficiency 
of the asserted stressor is a medical question requiring 
assessment by a mental health professional.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  The veteran has not submitted 
information regarding any other claimed stressor.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to 
determine the current nature and 
likely etiology of the claimed 
residuals of a head laceration in 
service.  Based on the examination 
and review of the record, the 
examiner should specifically state 
whether there is an approximately 12 
inch scar on the veteran's scalp.  If 
so, the examiner should identify 
whether there is medical evidence of 
headaches and/or numbness in the arms 
and legs and whether it is at least 
as likely as not that any of these 
complaints are related to the head 
laceration.  

A complete rationale should be given 
for all opinions and conclusions 
expressed.  The claims file should be 
made available to the examiner for 
review in conjunction with the 
examination.  

2.  After completion of the 
foregoing, schedule the veteran for a 
VA psychiatric examination for the 
purpose of ascertaining whether PTSD 
found present is related to service.

a.  Prior to the examination, specify 
for the examiner any stressor that it 
is determined is established by the 
record, and the examiner must be 
instructed that only those events may 
be considered for the purpose of 
determining whether the veteran was 
exposed to stressors in service.  
Specifically tell the examiner 
whether, based on the examination 
conducted under the previous 
instruction, the veteran has a scar 
on his head consistent with the 
claimed head injury in service.  

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include 
a detailed account of all pathology 
present.  Any further indicated 
special studies, including 
psychological studies, should be 
accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify (1) whether each alleged 
stressor found to be established by 
the evidence of  record was 
sufficient to produce PTSD; (2) 
whether the remaining diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied; and (3) 
whether there is a link between the 
current symptomatology and one or 
more of the in-service stressors 
found to be established by the record 
by the RO and found to be sufficient 
to produce PTSD by the examiner.  

d.  If the examination results in a 
psychiatric diagnosis other than 
PTSD, the examiner should offer an 
opinion as to the etiology of the 
non-PTSD psychiatric disorder, to 
include whether it is at least as 
likely as not that any currently 
demonstrated psychiatric disorder, 
other than PTSD, is related to the 
veteran's military service. 

A complete rationale should be given 
for all opinions and conclusions 
expressed.  The claims file should be 
made available to the examiner for 
review in conjunction with the 
examination.  

3.  After the development requested 
above has been completed to the 
extent possible, the RO should 
readjudicate the appellant's claims.  
If any benefit sought continues to be 
denied, the RO should issue a 
supplemental statement of the case 
(SSOC). Thereafter, if appropriate, 
the case should be returned to the 
Board.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim. 38 C.F.R. § 3.655 (2007).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


